DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are (the citations below represent where the limitations are described in applicant’s specification as filed): 
In claim 1, an issued ticket receiving unit that receives a ticket corresponding to the incident, the ticket being issued by the computer of the end user site with respect to the computer of the call center of the customer {page 10, paragraph 2};
In claim 1, a control unit that transmits the ticket to the computer of the call center of the customer {page 9, paragraph 3};
In claim 1, a reply receiving unit that (i) receives a reply to the ticket, the reply being sent from the computer of the call center of the customer to the computer of the end user site and (ii) adds the received reply to a record of the ticket stored in a non-transitory memory; {page 11, paragraph 2};
In claim 1, an additional ticket receiving unit that receives an additional ticket to which new information related to the same incident as the ticket can be added, the additional ticket being issued by the computer of the end user site when the ticket is not closed {page 11, paragraph 3};
In claim 1, an information providing unit that retrieves incident information managed by the ticket in response to an inquiry request for a progress state of the incident sent from the computer of the end user site and the computer of the call center of the customer and provides a retrieval result to the computer of the end user site and the computer of the call center of the customer {page 12, paragraph 2};
In claim 4, a ticket correlating unit that correlates the ticket with the additional ticket related to the same incident as the ticket {page 12, paragraph 1};
In claim 5, a ticket inquiry and determining unit that determines whether the content of the ticket can be confirmed from the computer of the call center of the customer {page 12, paragraph 2};
In claim 7, an incident data receiving unit that receives incident data including an image and/or a sound acquired by an information acquisition device of the end user site {page 19, paragraph 2};
In claim 7, a data correlating unit that correlates the ticket received by the issued ticket receiving unit with the incident data received by the incident data receiving unit {page 11, paragraph 1};
In claim 9, a connection unit that receives input of the device identification information correlated to an incident target device which is either the machine or the device and connection information to the setting information management device to connect to the setting information management device {page 36, paragraph 2};
In claim 9, a setting information designating unit that designates the setting information corresponding to the incident target device {page 37, paragraph 1};
In claim 9, a setting information receiving unit that receives the setting information designated by the mobile terminal {page 34, paragraph 3};
In claim 9, a setting information correlating unit that correlates the ticket received by the issued ticket receiving unit and the setting information received by the setting information receiving unit with each other {page 35, paragraph 1};
In claim 10, a personal authentication transmitting unit that transmits personal authentication information when connected to the setting information management device by the connection unit {page 35, paragraph 2}. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a device; claim 9 is directed to a system; claim 14 is directed to a system; and claim 16 is directed to a method (examiner notes that while claims 9 and 14 are dependent on claim 1, they describe a system that includes the device of claim 1; accordingly, they are being treated as independent claims in the analysis that follows). Thus, claims 1, 9, 14, and 16 are directed to statutory categories of invention. 
However, claims 1, 9, 14, and 16 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application or are significantly more. The analysis proceeds to Step 2A Prong One. 

Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
Claims 1, 14, and 16 recite the following abstract idea: 
receive[ing] a ticket corresponding to an incident, the ticket being issued by the end user site with respect to the call center of the customer;
transmit[ing] the ticket to the call center of the customer;
(i) receive[ing] a reply to the ticket, the reply being sent from the call center of the customer to the end user site and (ii) add[ing] the received reply to a record of the ticket; 
receive[ing] an additional ticket to which new information related to the same incident as the ticket can be added, the additional ticket being issued by the end user site when the ticket is not closed; and
retrieve[ing] incident information managed by the ticket in response to an inquiry request for a progress state of the incident sent from the end user site and the call center of the customer and provide[ing] a retrieval result to the end user site and the call center of the customer.

Claim 9 recites the following abstract idea:
receive[ing] a ticket corresponding to an incident, the ticket being issued by the end user site with respect to the call center of the customer;
transmit[ing] the ticket to the call center of the customer;
(i) receive[ing] a reply to the ticket, the reply being sent from the call center of the customer to the end user site and (ii) add[ing] the received reply to a record of the ticket; 
receive[ing] an additional ticket to which new information related to the same incident as the ticket can be added, the additional ticket being issued by the end user site when the ticket is not closed; and
retrieve[ing] incident information managed by the ticket in response to an inquiry request for a progress state of the incident sent from the end user site and the call center of the customer and provide[ing] a retrieval result to the end user site and the call center of the customer;
store[ing] setting information of the machine and/or the device;
attach[ing] device identification information capable of specifying the machine and/or the device to a visible position of each of the machine and/or the device;
receive[ing] input of device identification information correlated to an incident target device which is either the machine and/or the device and connection information;
designate[ing] the setting information corresponding to the incident target device;
receive[ing] the setting information;
correlate[ing] the ticket received and the setting information received with each other. 

The abstract idea steps recited in claims 1, 9, 14, and 16 are those which could be performed mentally, including with pen and paper. Thus, they fall into the within Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion grouping of abstract ideas. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
Additionally and alternatively, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. The limitations above, taken together, describe a business relationship process, i.e. managing incidents using an end user site as a starting point and understanding progress states of incidents. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. 
Claims 1, 9, 14, and 16 recite the following additional elements:
“incident management device”; “computer(s)”; “issued ticket receiving unit”; “reply receiving unit”; “additional ticket receiving unit”; “information providing unit”; “non-transitory memory.”
Claim 9, in addition to the elements above, recites the following additional elements:
“a setting information management device”; “setting information database”; “mobile terminal”; “connection unit”; “setting information designating unit”; “setting information receiving unit”; “setting information correlating unit.”
These elements are merely instructions to apply the abstract idea to a computer because they are merely using computer elements in their ordinary capacity for tasks of the abstract idea, where the combination of elements is a generic computing system. Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, they do not integrate the abstract idea into a practical application (see MPEP 2106.05(f). The claims are directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements in combination recite no more than a computer and ticketing system of a computer that are not significantly more than the abstract idea because they are merely computer elements applied to the abstract idea. 
When the additional elements of the independent claims are considered, alone and in combination, they do not amount to significantly more. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more than the abstract idea. The claims are not patent eligible. 
	Further, the analysis takes into consideration all dependent claims as well:
Claim 2-8, 10-13, and 15 merely narrow the abstract idea above, while reciting the following additional elements, in addition to those additional elements previously described:
Claim 4: “a ticket correlating unit”;
Claims 5-6: “ticket inquiry and determining unit”;
Claim 7: “incident data receiving unit”; “data correlating unit”;
Claim 8: “edge server”; “edge apparatus”;
Claim 10: “personal authentication transmitting unit”;
Claim 13: “display unit”;
Claim 15: “cloud server”; 
As noted above, applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements, alone and in combination, recite no more than a computer and ticketing system of a computer that do not integrate the abstract idea into practical application and are not significantly more than the abstract idea because they are merely computer elements applied to the abstract idea. See MPEP 2106.05(f).
Therefore, it is concluded that the dependent claims of the instant application do not integrate the abstract idea into practical application and are not significantly more either. See MPEP 2106.05.
Accordingly, claims 1-16 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (US 20010012337) in view of Krishnan et al. (US 20190361760), White et al. (US 20110066559), and Tidwell et al. (US 7225139).

Claim 1
Regarding claim 1, Horie discloses: an incident management device connected to a computer of an end user site in which a machine and/or a device operates and a computer of a call center of a customer including a manufacturer of the machine and/or the device to support resolution by the customer with respect to an incident occurred in the end user site {incident management device represented by answer system 12 for an information service furnisher, where incident includes anomaly that is detected by system; Fig. 1; para. [0046], [0064]; computer of an end user site in which a machine and/or a device operates represented by computers 1 or mobile terminals 2; para. [0044]; computer of a call center of a customer represented by computers 19-22; para. [0046]; the computer of a call center of a customer including a manufacturer of the machine and/or device described in para. [0099]: users need adequate technical support from a maker of power plant components so as to improve the rate of operation; while examiner notes that to support resolution by the customer with respect to an incident occurred in the end user site is functional language that carries little patentable weight, such a feature is also described in para. [0099]: users need adequate technical support from a maker of power plant components so as to improve the rate of operation and implement the highly efficient operation}, the incident management device comprising:
an issued inquiry receiving unit that receives an inquiry corresponding to the incident, the inquiry being issued by the computer of the end user site with respect to the computer of the call center of the customer {inquiry receiving unit represented by information processing program 14, which receives an inquiry corresponding to the incident indicated by the customer; para. [0046]; this inquiry being issued by the computer of the end user site with respect to the computer of the call center of the customer; Fig. 1; para. [0046]};
a control unit that transmits the inquiry to the computer of the call center of the customer {automatic retrieval processing is executed in the answer system 12 for the information service furnisher, and if there is a new inquiry, a fixed-form e-mail is automatically sent to the inquiry-receiving and allocating person 19 in the answer center 18, i.e. a software module operating as a control unit that transmits the inquiry to the computer of the call center of the customer; para. [0048]};
a reply receiving unit that receives a reply to the inquiry, the reply being sent from the computer of the call center of the customer to the computer of the end user site {reply receiving unit represented by inquiry content data base 15, which receives a reply to the inquiry from the answer center 18; para. [0102]; this reply being sent from the computer of the call center of the customer to the computer of the end user site; para. [0102]}.
While examiner contends that a ticket is not structurally and/or functionally different from an inquiry, given that it merely represents the name of the data provided by applicant and therefore nonfunctional descriptive material as per MPEP 2111.05, examiner acknowledges that Horie doesn’t explicitly disclose: a ticket and the corresponding receiving unit being an issued ticket receiving unit. 
Horie also doesn’t explicitly disclose: an additional ticket receiving unit that receives an additional ticket to which new information related to the same incident as the ticket can be added, the additional ticket being issued by the computer of the end user site when the ticket is not closed; add[ing] the received reply to a record of the ticket stored in a non-transitory memory; and an information providing unit that retrieves incident information managed by the ticket in response to an inquiry request for a progress state of the incident sent from the computer of the end user site and the computer of the call center of the customer and provides a retrieval result to the computer of the end user site and the computer of the call center of the customer.
However, Krishnan teaches a similar system for technical support ticket management. Krishnan discloses: a ticket and the corresponding receiving unit being an issued ticket receiving unit {issued tickets received by IT ticketing system; para. [0017]}; an additional ticket receiving unit that receives an additional ticket to which new information related to the same incident as the ticket can be added, the additional ticket being issued by the computer of the end user site {additional ticket receiving unit shown by reference number 140, where the problem detection platform may append the electronic problem ticket with information related to the electronic issue ticket and/or one or more other electronic issue tickets, i.e. receives an additional ticket to which new information related to the same incident as the ticket can be added; Fig. 1D; para. [0040]; the additional ticket being issued by the computer of the end user site, as seen in Fig. 1A; para. [0016]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Horie to include the features of Krishnan. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to include updated information pertaining to a related incident, thereby facilitating resolution of computing device-related issues that are related (e.g., by reducing or eliminating repetitive issues, facilitating automatic resolution of issues, and/or the like) {para. [0109] of Krishnan}. One of ordinary skill in the art would have been motivated to enable incident prioritization, and therefore modify Horie with Krishnan. 
The combination of Horie and Krishnan doesn’t explicitly disclose: add[ing] the received reply to a record of the ticket stored in a non-transitory memory; an information providing unit that retrieves incident information managed by the ticket in response to an inquiry request for a progress state of the incident sent from the computer of the end user site and the computer of the call center of the customer and provides a retrieval result to the computer of the end user site and the computer of the call center of the customer; a new ticket being issued when the ticket is not closed.
However, White teaches a similar system for providing automated trouble ticket status notifications. White discloses: add[ing] the received reply to a record of the ticket stored in a non-transitory memory {significant events on a ticket trigger tasks or events which fall underneath specific milestones, and when these events occur, the user interface is updated to include the latest milestone and summary status update, i.e. added to record of ticket stored in memory; para. [0035]; received reply, e.g. Queued for Technician, seen in Fig. 5; para. [0033]}; an information providing unit that retrieves incident information managed by the ticket in response to an inquiry request for a progress state of the incident sent from the computer of the end user site and the computer of the call center of the customer and provides a retrieval result to the computer of the end user site and the computer of the call center of the customer {information providing unit represented by trouble ticket management system 113, which can be used be a customer to retrieve incident information managed by the ticket in response to an inquiry request for a job status, i.e. the progress state of the incident; para. [0016]; this inquiry sent from the computer of the end user site via communication platform 119; para. [0025]; additionally, inquiry sent from the computer of the call center of the customer, as indicated by customer service representative accessing the trouble ticket management system 113 in order to determine the status of the trouble ticket; para. [0016]; retrieval result being provided to the computer of the end user site and the computer of the call center of the customer; para. [0016], [0025]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Horie and Krishnan to include the features of White. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to include the feature of status updates pertaining to the resolution of user inquiries to provide customers with the most up-to-date status of the trouble ticket and automate access to the status of the trouble ticket, thereby enhancing customer satisfaction and resource utilization {para. [0017] of White}. One of ordinary skill in the art would have been motivated to enhance customer satisfaction and resource utilization, and therefore modify Horie and Krishnan and White.
The combination of Horie, Krishnan, and White doesn’t explicitly disclose: a new ticket being issued when the ticket is not closed.
However, Tidwell teaches a similar system for ticket trouble tracking. Tidwell discloses: a new ticket being issued when the ticket is not closed {if the internal personnel agree with IT's assessment, then at step 844 "OK" is checked in the "verified" region of FIG. 1, for example, and at step 846, a new ticket is opened if needed, i.e. new ticket issued when the ticket is still unresolved or not closed; col. 8, lines 5 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Horie, Krishnan, and White to include the features of Tidwell. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to include the feature of new ticket creation while a ticket is open, in order to ensure that the ticket is routed to the proper owner {col. 8, lines 5 to 20 of Tidwell}. One of ordinary skill in the art would have been motivated to determine the appropriate party for ticket routing purposes, and therefore modify Horie, Krishnan, and White with Tidwell.

Claim 2
Regarding claim 2, the combination of Horie, Krishnan, White, and Tidwell disclose the features of claim 1. Krishnan further discloses: the additional ticket received by the additional ticket receiving unit is issued to the computer of the call center of the customer {as shown by reference umber 150, the problem detection platform may provide the electronic problem ticket to the IT support center, i.e. issued to the computer of the call center of the customer; para. [0046]}.

Claim 5
Regarding claim 5, the combination of Horie, Krishnan, White, and Tidwell discloses the features of claim 1. White further discloses: the ticket includes an item related to at least one of machine information, a site state, a progress state, and a handling history {progress state seen in Fig. 5, when user clicks on milestone tab 503; para. [0033]} and allows that a content of the item is NULL {ticket allows that a content of the item is NULL seen in Fig. 5, where content represented by radio buttons adjacent to milestones 511, 513, 515, and 517 remain unfilled, i.e. NULL; para. [0034]}, and the incident management device further includes a ticket inquiry and determining unit that determines whether the content of the ticket can be confirmed from the computer of the call center of the customer {monitoring system 201 represents ticket inquiry and determining unit used to monitor events that occur in the trouble ticket management system 113 for analysis using the trouble ticket status update system 117, i.e. determine whether the content of the ticket can be confirmed; para. [0021]}.

Claim 14
Regarding claim 14, the combination of Horie, Krishnan, White, and Tidwell discloses the features of claim 1. Horie further discloses: an incident management system {answer system depicted in Fig. 1; para. [0043]} comprising: the incident management device according to claim 1 {see rejection of claim 1 above}; the computer of the end user site; and the computer of the call center of the customer {computers 1-2 and 19-22, respectively; para. [0044], [0046]}.

Claim 16
Regarding claim 16, Horie discloses: an incident management method in an incident management device connected to a computer of an end user site in which a machine and/or a device operates and a computer of a call center of a customer including a manufacturer of the machine and/or the device, the method supporting resolution by the customer with respect to an incident occurred in the end user site {incident management device and associated method represented by answer system 12 for an information service furnisher, where incident includes anomaly that is detected by system; Fig. 1; para. [0046], [0064]; computer of an end user site in which a machine and/or a device operates represented by computers 1 or mobile terminals 2; para. [0044]; computer of a call center of a customer represented by computers 19-22; para. [0046]; the computer of a call center of a customer including a manufacturer of the machine and/or device described in para. [0099]: users need adequate technical support from a maker of power plant components so as to improve the rate of operation; while examiner notes that to support resolution by the customer with respect to an incident occurred in the end user site is functional language that carries little patentable weight, such a feature is also described in para. [0099]: users need adequate technical support from a maker of power plant components so as to improve the rate of operation and implement the highly efficient operation}, the incident management device executing:
an issued inquiry receiving step of receiving an inquiry corresponding to the incident, the inquiry being issued by the computer of the end user site with respect to the computer of the call center of the customer {inquiry receiving step represented by operation at information processing program 14, which receives an inquiry corresponding to the incident indicated by the customer; para. [0046]; this inquiry being issued by the computer of the end user site with respect to the computer of the call center of the customer; Fig. 1; para. [0046]};
transmitting the inquiry to the computer of the call center of the customer {automatic retrieval processing is executed in the answer system 12 for the information service furnisher, and if there is a new inquiry, a fixed-form e-mail is automatically sent to the inquiry-receiving and allocating person 19 in the answer center 18, i.e. a software module transmitting the inquiry to the computer of the call center of the customer; para. [0048]};
a reply receiving step of receiving a reply to the issued inquiry, the reply being sent from the computer of the call center of the customer to the computer of the end user site {reply receiving step represented by operation at inquiry content data base 15, which receives a reply to the inquiry from the answer center 18; para. [0102]; this reply being sent from the computer of the call center of the customer to the computer of the end user site; para. [0102]}.
While examiner contends that a ticket is not structurally and/or functionally different from an inquiry, given that it merely represents the name of the data provided by applicant and therefore nonfunctional descriptive material as per MPEP 2111.05, examiner acknowledges that Horie doesn’t explicitly disclose: a ticket and the corresponding receiving unit being an issued ticket receiving unit. 
Horie also doesn’t explicitly disclose: an additional ticket receiving step of receiving an additional ticket to which new information related to the same incident as the ticket can be added, the additional ticket being issued by the computer of the end user site when the ticket is not closed; adding the received reply to a record of the ticket stored in a non-transitory memory; and an information providing step of retrieving incident information managed by the ticket in response to an inquiry request for a progress state of the incident sent from the computer of the end user site and the computer of the call center of the customer and providing a retrieval result to the computer of the end user site and the computer of the call center of the customer.
However, Krishnan teaches a similar system for technical support ticket management. Krishnan discloses: a ticket and the corresponding receiving unit being an issued ticket receiving unit {issued tickets received by IT ticketing system; para. [0017]}; an additional ticket receiving step of receiving an additional ticket to which new information related to the same incident as the ticket can be added, the additional ticket being issued by the computer of the end user site {additional ticket receiving unit step shown by reference number 140, where the problem detection platform may append the electronic problem ticket with information related to the electronic issue ticket and/or one or more other electronic issue tickets, i.e. receiving an additional ticket to which new information related to the same incident as the ticket can be added; Fig. 1D; para. [0040]; the additional ticket being issued by the computer of the end user site, as seen in Fig. 1A; para. [0016]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Horie to include the features of Krishnan. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to include updated information pertaining to a related incident, thereby facilitating resolution of computing device-related issues (e.g., by reducing or eliminating repetitive issues, facilitating automatic resolution of issues, and/or the like) {para. [0109] of Krishnan}. One of ordinary skill in the art would have been motivated to enable incident prioritization, and therefore modify Horie with Krishnan. 
The combination of Horie and Krishnan doesn’t explicitly disclose: adding the received reply to a record of the ticket stored in a non-transitory memory; and an information providing step of retrieving incident information managed by the ticket in response to an inquiry request for a progress state of the incident sent from the computer of the end user site and the computer of the call center of the customer and providing a retrieval result to the computer of the end user site and the computer of the call center of the customer; a new ticket being issued when the ticket is not closed.
However, White teaches a similar system for providing automated trouble ticket status notifications. White discloses: adding the received reply to a record of the ticket stored in a non-transitory memory {significant events on a ticket trigger tasks or events which fall underneath specific milestones, and when these events occur, the user interface is updated to include the latest milestone and summary status update, i.e. added to record of ticket stored in memory; para. [0035]; received reply, e.g. Queued for Technician, seen in Fig. 5; para. [0033]}; an information providing step of retrieving incident information managed by the ticket in response to an inquiry request for a progress state of the incident sent from the computer of the end user site and the computer of the call center of the customer and providing a retrieval result to the computer of the end user site and the computer of the call center of the customer {information providing step represented by operation at trouble ticket management system 113, which can be used be a customer to retrieve incident information managed by the ticket in response to an inquiry request for a job status, i.e. the progress state of the incident; para. [0016]; this inquiry sent from the computer of the end user site via communication platform 119; para. [0025]; additionally, inquiry sent from the computer of the call center of the customer, as indicated by customer service representative accessing the trouble ticket management system 113 in order to determine the status of the trouble ticket; para. [0016]; retrieval result being provided to the computer of the end user site and the computer of the call center of the customer; para. [0016], [0025]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Horie and Krishnan to include the features of White. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to include the feature of status updates pertaining to the resolution of user inquiries to provide customers with the most up-to-date status of the trouble ticket and automate access to the status of the trouble ticket, thereby enhancing customer satisfaction and resource utilization {para. [0017] of White}. One of ordinary skill in the art would have been motivated to enhance customer satisfaction and resource utilization, and therefore modify Horie and Krishnan and White.
The combination of Horie, Krishnan, and White doesn’t explicitly disclose: a new ticket being issued when the ticket is not closed.
However, Tidwell teaches a similar system for ticket trouble tracking. Tidwell discloses: a new ticket being issued when the ticket is not closed {if the internal personnel agree with IT's assessment, then at step 844 "OK" is checked in the "verified" region of FIG. 1, for example, and at step 846, a new ticket is opened if needed, i.e. new ticket issued when the ticket is still unresolved or not closed; col. 8, lines 5 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Horie, Krishnan, and White to include the features of Tidwell. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to include the feature of new ticket creation while a ticket is open, in order to ensure that the ticket is routed to the proper owner {col. 8, lines 5 to 20 of Tidwell}. One of ordinary skill in the art would have been motivated to determine the appropriate party for ticket routing purposes, and therefore modify Horie, Krishnan, and White with Tidwell.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination Horie, Krishnan, White, and Tidwell, further in view of Dixit et al. (US 20140222499).

Claim 3
Regarding claim 3, the combination of Horie, Krishnan, White, and Tidwell discloses the features of claim 1, but doesn’t explicitly disclose: the additional ticket received by the additional ticket receiving unit is issued to a computer of a call center belonging to a customer different from a customer to which the call center of the customer belongs.
However, Dixit teaches a similar system for registering and tracking customer requests using one single platform. Dixit discloses: the additional ticket received by the additional ticket receiving unit is issued to a computer of a call center belonging to a customer different from a customer to which the call center of the customer belongs {this feature is described in para. [0046]: system 100 integrates and connects multiple customer care service centers 104, 105, 106 or 107 provided by various product manufacturers or service providers to an integrated customer care service platform 101, i.e. an additional ticket receiving unit receives the additional ticket and sends to a different call center; examiner notes that ticket was described in Krishnan; still, a ticket feature is shown in Fig. 2C; para. [0056]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Horie, Krishnan, White, and Tidwell to include the features of Dixit. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to provide the functionality that enables distribution of technical support tickets and/or inquires to the appropriate customer service center, thereby streamlining resolution by customer service agents of different products and services used by the customer {para. [0003] of Dixit}. One of ordinary skill in the art would have been motivated to streamline resolution, and therefore modify Horie, Krishnan, White, and Tidwell with Dixit. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horie, Krishnan, White, and Tidwell, further in view of Jean et al. (US 7647391), hereinafter Jean ‘391. 

Claim 4
Regarding claim 4, the combination of Horie, Krishnan, White, and Tidwell discloses the features of claim 1, but doesn’t explicitly disclose: a ticket correlating unit that correlates the ticket with the additional ticket related to the same incident as the ticket.
However, Jean ‘391 teaches a similar system for creating and for managing trouble tickets and work orders. Jean ‘391 discloses: a ticket correlating unit that correlates the ticket with the additional ticket related to the same incident as the ticket {Trouble Ticket Manager 20 represents ticket correlating unit that correlates the trouble ticket 80 with existing trouble tickets according to at least one correlation parameter; Fig. 8; col. 8, lines 50 to 65}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Horie, Krishnan, White, and Tidwell to include the features of Jean ‘391. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to provide the functionality that correlates tickets with additional related tickets, thereby enhancing the capabilities of support technicians to receive and close related work orders {col. 2, lines 30 to 40 of Jean ‘391}. One of ordinary skill in the art would have been motivated to enhance the capabilities of support technicians to receive and close related work orders, and therefore modify Horie, Krishnan, White, and Tidwell with Jean ‘391. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horie, Krishnan, White, and Tidwell, further in view of Dixit and Cogger et al. (US 20020087383).

Claim 6
Regarding claim 6, the combination of Horie, Krishnan, White, and Tidwell discloses the features of claim 5. Horie further discloses: the call center of the customer {call center of a customer represented by computers 19-22; para. [0046].
White further discloses: the ticket inquiry and determining unit {monitoring system 201 represents ticket inquiry and determining unit; para. [0021]}.
The combination of Horie, Krishnan, White, and Tidwell doesn’t explicitly disclose: the ticket includes an inquiry flag related to whether inquiry into the content of the ticket is enabled, the inquiry flag being designated by the customer, and allows the content of the ticket to be confirmed from a computer of a call center belonging to the different customer only when the inquiry flag indicates that inquiry is enabled.
However, Dixit teaches a similar system for registering and tracking customer requests using one single platform. Dixit discloses: a computer of a call center belonging to the different customer {this feature is described in para. [0046]: system 100 integrates and connects multiple customer care service centers 104, 105, 106 or 107 provided by various product manufacturers or service providers to an integrated customer care service platform 101, i.e. a computer of a call center belonging to the different customer}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Horie, Krishnan, White, and Tidwell to include the features of Dixit. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to provide the functionality that enables distribution of technical support tickets and/or inquires to the appropriate customer service center, thereby streamlining resolution by customer service agents of different products and services used by the customer {para. [0003] of Dixit}. One of ordinary skill in the art would have been motivated to streamline resolution, and therefore modify Horie, Krishnan, White, and Tidwell with Dixit. 
The combination of Horie, Krishnan, White, Tidwell, and Dixit doesn’t explicitly disclose: the ticket includes an inquiry flag related to whether inquiry into the content of the ticket is enabled; the inquiry flag being designated by the customer, and allows the content of the ticket to be confirmed only when the inquiry flag indicates that inquiry is enabled. 
However, Cogger teaches a similar system for web-based customer care and trouble management. Cogger discloses: the ticket includes an inquiry flag related to whether inquiry into the content of the ticket is enabled {inquiry flag represented by flag set by customer, which provides content of the ticket when set or enabled; para. [0120]}, the inquiry flag being designated by the customer, and allows the content of the ticket to be confirmed only when the inquiry flag indicates that inquiry is enabled {inquiry flag represented by flag set or designated by the customer, where the particular details are generated or confirmed only when the flag is set or enabled; para. [0120]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Horie, Krishnan, White, Tidwell, and Dixit to include the features of Cogger. Given that the combination of Horie, Krishnan, White, Tidwell, and Dixit is aimed at providing an answer system for technical support for a user of a maker’s devices, where communication may occur across multiple customer care centers, one of ordinary skill in the art would have been motivated to provide access permissions, thereby restricting access to the designated party, which would enhance security. One of ordinary skill in the art would have been motivated to enhance security, and therefore modify Horie, Krishnan, White, Tidwell, and Dixit with Cogger. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horie, Krishnan, White, and Tidwell, further in view of Wang (US 20170053289) and Jean ‘391.

Claim 7
Regarding claim 7, the combination of Horie, Krishnan, White, and Tidwell discloses the features of claim 1, but doesn’t explicitly disclose: an incident data receiving unit that receives incident data including an image and/or a sound acquired by an information acquisition device of the end user site; and a data correlating unit that correlates the ticket received by the issued ticket receiving unit with the incident data received by the incident data receiving unit.
However, Wang teaches a similar system for issue tracking. Wang discloses: an incident data receiving unit that receives incident data including an image and/or a sound acquired by an information acquisition device of the end user site {information related to the issue can be uploaded and/or inputted into the ITR system 200, i.e. incident data receiving unit, as video or voice data, i.e. image and/or a sound acquired by an information acquisition device; para. [0046]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Horie, Krishnan, White, and Tidwell to include the features of Wang. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to provide the functionality that receives image and/or sound data corresponding to the incident, thereby assisting technical support in identification of the issue {para. [0046] of Wang}. One of ordinary skill in the art would have been motivated to facilitate issue identification, and therefore modify Horie, Krishnan, White, and Tidwell with Wang.
The combination of Horie, Krishnan, White, Tidwell, and Wang doesn’t explicitly disclose: a data correlating unit that correlates the ticket received by the issued ticket receiving unit with the incident data received by the incident data receiving unit.
However, Jean ‘391 teaches a similar system for creating and for managing trouble tickets and work orders. Jean ‘391 discloses: a data correlating unit that correlates the ticket received by the issued ticket receiving unit with the incident data received by the incident data receiving unit {Trouble Ticket Manager 20 represents data correlating unit that correlates the trouble ticket 80 with existing trouble tickets according to at least one correlation parameter; Fig. 8; col. 8, lines 50 to 65}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Horie, Krishnan, White, Tidwell, and Wang to include the features of Jean ‘391. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to provide the functionality that correlates tickets with additional related tickets, thereby enhancing the capabilities of support technicians to receive and close related work orders {col. 2, lines 30 to 40 of Jean ‘391}. One of ordinary skill in the art would have been motivated to enhance the capabilities of support technicians to receive and close related work orders, and therefore modify Horie, Krishnan, White, Tidwell, and Wang with Jean ‘391. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horie, Krishnan, White, and Tidwell, further in view of Chan (US 20160013993).

Claim 8
Regarding claim 8, the combination of Horie, Krishnan, White, and Tidwell discloses the features of claim 1, but doesn’t explicitly disclose: the machine and/or the device is an edge apparatus, and the computer of the end user site is an edge server communicably connected to one or more edge apparatuses.
However, Chan teaches a similar system for trouble management of IoT devices. Chan discloses: the machine and/or the device is an edge apparatus, and the computer of the end user site is an edge server communicably connected to one or more edge apparatuses {client computing devices 102, 104, 106, and/or 108 represent edge apparatuses, since they are on network edge, where server 112 represents edge server; Fig. 1; para. [0025]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Horie, Krishnan, White, and Tidwell to include the features of Chan. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to include the feature of devices communicably coupled to a server, thereby automating the routing of device-related tickets to a human agent for resolution {para. [0017] of White}. One of ordinary skill in the art would have been motivated to automate ticket routing, and therefore modify Horie, Krishnan, White, and Tidwell with Chan.


Claims 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the the combination of Horie, Krishnan, White, and Tidwell, further in view of Gentile et al. (US 20130299569) and Jean et al. (US 7340037), hereinafter Jean ‘037.

Claim 9
Regarding claim 9, the combination of Horie, Krishnan, White, and Tidwell discloses the features of claim 1. Horie further discloses: an incident management system {answer system depicted in Fig. 1; para. [0043]} comprising: the incident management device according to claim 1 {see rejection of claim 1 above}.
The combination of Horie, Krishnan, White, and Tidwell doesn’t explicitly disclose: 
a setting information management device having a setting information database that stores setting information of the machine and/or the device; and
a mobile terminal provided in the end user site, wherein device identification information capable of specifying the machine and/or the device is attached to a visible position of each of the machine and/or the device, the mobile terminal includes:
a connection unit that receives input of the device identification information correlated to an incident target device which is either the machine and/or the device and connection information to the setting information management device to connect to the setting information management device;
a setting information designating unit that designates the setting information corresponding to the incident target device, included in the setting information database, and
[the incident management device] includes:
a setting information receiving unit that receives the setting information designated by the mobile terminal; and
a setting information correlating unit that correlates
the ticket received by the issued ticket receiving unit and the setting information received by the setting information receiving unit with each other.
However, Gentile teaches a similar system for retrieving information that relates to devices being serviced. Gentile discloses:
a setting information management device having a setting information database that stores setting information of the machine and/or the device {context or setting information provided to a primary server 531 connected to database 561, i.e. a setting information management device having a setting information database that stores setting information of the machine and/or device; Fig. 5; para. [0078]; examiner notes that additional data being added to the data record stored in the database, i.e. the setting information database, described in para. [0066], [0067]}; and
a mobile terminal provided in the end user site, wherein device identification information capable of specifying the machine and/or the device is attached to a visible position of each of the machine and/or the device {as indicated by scanning device 105, i.e. a mobile terminal provided in the end user site, and unique identification tag 104, i.e. device identification attached to a visible portion of the machine and/or the device; Fig. 1; para. [0060]}, the mobile terminal includes:
a connection unit that receives input of the device identification information correlated to an incident target device which is either the machine and/or the device and connection information to the setting information management device to connect to the setting information management device {internal components of scanning device 105, depicted in Fig. 5 as scanning device 521, define a connection unit with QR Code reader 523, which receives the device identification information attached, i.e. correlated, to an incident target device represented by product 103; Figs. 1, 5; para. [0060], [0078]; scanning device 521 also receives connection information to connect to the setting information device represented by URL that is received and directs a reader or scanner to a web page or program that allows for information retrieval; para. [0018]};
a setting information designating unit that designates the setting information corresponding to the incident target device, included in the setting information database {web form 541 on user interface of scanning device 521 defines setting information designating unit, given that it provides form for user to provide input or designate the determined setting information corresponding to the incident target device for inclusion in database 561; para. [0082], [0083]; examiner notes that additional data being added to the data record stored in the database, i.e. the setting information database, described in para. [0066], [0067]}, and
[a management device] includes:
a setting information receiving unit that receives the setting information designated by the mobile terminal {as indicated by network connection 581, which receives the setting information designated by the mobile terminal; para. [0078]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Horie, Krishnan, White, and Tidwell to include the features of Gentile. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to include the feature of remote scanning and transmission of setting information by a technician, thereby facilitating the retrieval of information specific to an individual product and to follow-up operations, such as in-home product registration, service response, maintenance history, and ordering replacement parts {para. [0001], [0039] of Gentile}. One of ordinary skill in the art would have been motivated to facilitate information retrieval, and therefore modify Horie, Krishnan, White, and Tidwell with Gentile.
The combination of Horie, Krishnan, White, Tidwell, and Gentile doesn’t explicitly disclose: 
a setting information correlating unit that correlates the ticket received by the issued ticket receiving unit and the setting information received by the setting information receiving unit with each other.
However, Jean ‘037 teaches a similar system for creating and for managing trouble tickets and work orders. Jean ‘037 discloses: a setting information correlating unit that correlates the ticket received by the issued ticket receiving unit and the setting information received by the setting information receiving unit with each other {Correlation Manager module 20 represents setting information correlating unit that correlates the issued work order or ticket with existing work order or tickets according to location, i.e. setting; Fig. 8; col. 2, lines 1 to 15; col. 4, lines 35 to 55}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Horie, Krishnan, White, Tidwell, and Gentile to include the features of Jean ‘037. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to provide the functionality that correlates tickets with additional related tickets, thereby enhancing the capabilities of support technicians to receive and close related work orders {col. 2, lines 15 to 25 of Jean ‘037}. One of ordinary skill in the art would have been motivated to enhance the capabilities of support technicians to receive and close related work orders, and therefore modify Horie, Krishnan, White, Tidwell, and Gentile with Jean ‘037. 

Claim 11
Regarding claim 11, the combination of Horie, Krishnan, White, Tidwell, Gentile, and Jean ‘037 discloses the features of claim 9. Gentile further discloses: a QR code readable by the reading unit of the mobile terminal is assigned to a visible position of each of the machine and/or the device in addition to the device identification information or instead of the device identification information {code readable seen QR design of unique identification tag 104; Fig. 1; para. [0060]}, the QR code has connection information to the setting information management device, and the connection unit of the mobile terminal connects to the setting information management device by reading the QR code correlated with an incident target device which is either the machine or the device {after user scans tag 104, connection information to the setting information management device represented by server 531 made available, where the connection is facilitated via scanning device 521 by reading the code attached or correlated with the incident target device; para. [0080], [0081]}.

Claim 12
Regarding claim 12, the combination of Horie, Krishnan, White, Tidwell, Gentile, and Jean ‘037 discloses the features of claim 11. Gentile further discloses: the QR code has the device identification information corresponding to the code in addition to the connection information to the setting information management device {QR code having device identification information demonstrated via QR design of unique identification tag 104 Fig. 1, where connection information to the setting information management device represented by server 531 described in para. [0060], [0080, [0081]}.

Claim 13
Regarding claim 13, the combination of Horie, Krishnan, White, Tidwell, Gentile, and Jean ‘037 discloses the features of claim 11. Gentile further discloses: the QR code is displayed on a display unit of the machine and/or the device when an incident occurs {QR code demonstrated via unique identification tag 104 always visible, i.e. when incident occurs; para. [0060]}.


Claim 15
Regarding claim 15, the combination of Horie, Krishnan, White, Tidwell, Gentile, and Jean ‘037 discloses the features of claim 9. Gentile further discloses: the incident management device is present on a cloud server {examiner notes that cloud server carries little patentable weight, other than suggesting that the server is connected to the Internet; such a server is described in para. [0015]}.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horie, Krishnan, White, Tidwell, Gentile, and Jean ‘037, further in view of te Booij et al. (US 20150254679).

Claim 10
Regarding claim 10, the combination of Horie, Krishnan, White, Tidwell, Gentile, and Jean ‘037 discloses the features of claim 9. Gentile further discloses: the setting information management device, setting information, the connection unit, and setting information receiving unit {context or setting information provided to a primary server 531 connected to database 561, i.e. a setting information management for setting information; Fig. 5; para. [0078]; internal components of scanning device 105, depicted in Fig. 5 as scanning device 521, define a connection unit; Figs. 1, 5; para. [0060], [0078]; setting information receiving unit indicated by network connection 581, which receives the setting information designated by the mobile terminal; para. [0078]}.
The combination of Horie, Krishnan, White, Tidwell, Gentile, and Jean ‘037 doesn’t explicitly disclose: a personal authentication transmitting unit that transmits personal authentication information when connected, and receives the information transmitted when personal authentication was successful on the basis of the personal authentication information transmitted by the mobile terminal.
However, te Booij teaches a similar system for managing customer interactions. te Booij discloses: a personal authentication transmitting unit that transmits personal authentication information when connected, and the servers receive the information transmitted when personal authentication was successful on the basis of the personal authentication information transmitted by the mobile terminal {client application 11 acts as personal authentication transmitting unit that transmits credentials, i.e. personal authentication information, when connected, the subsequent information received by the servers when authentication successful; para. [0088], [0089], [0090]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Horie, Krishnan, White, Tidwell, Gentile, and Jean ‘037 to include the features of te Booij. Given that Horie is aimed at providing an answer system designed to quickly and accurately perform technical support to a request or an inquiry from a user {para. [0011] of Horie}, one of ordinary skill in the art would have been motivated to facilitate user authentication, thereby preventing unauthorized user access and enhancing platform security. One of ordinary skill in the art would have been motivated to enhance security, and therefore modify Horie, Krishnan, White, Tidwell, Gentile, and Jean ‘037 with te Booij. 


Response to Arguments
Applicant’s arguments filed 7/29/22 have been fully considered by examiner. Applicant’s page numbering and headings are used for the purposes of consistency.

II. Objection to the Claims; III. Claim Rejection under 35 U.S.C. 112(b)
	Applicant is thanked for their amendments overcoming the previous objection, rejection under 112(b). Examiner has withdrawn the previous objection, rejection under 112(b). 

IV. Claim Rejection under 35 U.S.C. 101
	Applicant offers arguments regarding the rejection under 35 U.S.C. 101 on pages 8-10. Applicant cites to the MPEP, the specification of the instant application, and the pending claims, before stating on page 10: ‘Accordingly, it is respectfully submitted that the claimed invention utilizes an end user as a starting point for creating a ticket corresponding to an incident and the end user selects information to be deployed, and that the incident management device of the claimed invention manages information of both the end user and the customer related to an incident in an integrated manner, thereby making the handling of the incident transparent and efficient (See [0027], [0080], of US 2020/0311740). 
Therefore, Applicant respectfully submits that the presently claimed invention, when taken as a whole, provides a technological solution to a technological problem that provides an improvement to the technological field, and as such, the presently claimed invention is integrated into a practical application.’
	Examiner is not persuaded by this argument. The question in Step 2A Prong 2 and Step 2B is whether the additional elements, alone or in combination, result in the abstract idea being integrated into practical application or being significantly more. Instead, applicant relies on the abstract idea to demonstrate practical application: ‘an end user as a starting point for creating a ticket corresponding to an incident and the end user selects information to be deployed, and… manages information of both the end user and the customer related to an incident in an integrated manner, thereby making the handling of the incident transparent and efficient’ (the incident management device being an additional element). An improvement to an abstract idea is still an abstract idea, per MPEP 2106.05(I):
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d).

	Accordingly, examiner is unpersuaded.
V. Claim Rejections under 35 U.S.C. 103
	Applicant’s arguments regarding the previous rejection under 35 U.S.C. 103 have been considered. Given the scope of the claim amendments, examiner has applied new references, which can be seen in the rejection above. 
	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100010848, directed to a trouble ticket management system;
US 20180010986, directed to a diagnostic service system;
US 20190197457, directed to assigning tickets to agents.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        10/27/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689